Citation Nr: 1428704	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-45 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964 and from October 1975 to October 1977, with subsequent service in a reserve component.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  The Veteran and his wife testified at a RO hearing in November 2011, and a transcript of the hearing is of record.


FINDING OF FACT

The Veteran's sleep apnea did not originate in, and was not aggravated during any service, including during any period of ACDUTRA or INACDUTRA, and is not otherwise etiologically related to any period of service.


CONCLUSION OF LAW

The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a November 2009 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The RO has associated private treatment records and lay statements with the file.  Regarding STRs, the RO issued a formal finding of unavailability of STRs in May 2008.  This statement detailed attempts to obtain the STRs, including a negative response from the Records Management Center (RMC), and requests to the Veteran dated in July 2007, November 2007, February 2008, and April 2008.  Subsequent to the Veteran's claim for sleep apnea, the RO asked the Veteran to send any STRs in the Veteran's possession.  This was done in a letter dated in September 2009, the December 2009 rating decision, and the September 2011 and July 2013 letters.  The Veteran has submitted partial STRs in relation to other claims, but stated in August 2013 that he has no additional STRs to submit.  Accordingly, the Board finds that all further efforts to obtain those records would be futile and VA's duty to assist in this regard has been met.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the RO provided the Veteran with an appropriate examination in January 2013.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided explanations for the opinions stated, which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012)

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013); 38 C.F.R. § 3.6 (2013).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

"Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Diagnosis and etiology of complex disabilities not capable of being established on the basis of lay observation or other sensory perception, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

When, as here, at least a portion of the service records cannot be located, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that his obstructive sleep apnea (OSA) has been symptomatic since his first active duty period, but he did not seek treatment because he was unaware that it was an actual medical condition for many years.

There are no records of complaints or treatment for symptoms of sleep apnea in service.  Although there are missing STRs, the Veteran has not contended that symptoms of sleep apnea would be documented in his STRs.  Rather, he has maintained throughout the appeal that he never went to sick bay for treatment because he did not know what sleep apnea was, and he was not in pain.

After service, the Veteran's private physician suspected sleep apnea and ordered a sleep study in June 2004.  The sleep study was conducted in September 2004, and resulted in a diagnosis of OSA.  The physician prescribed a nasal CPAP machine.

The Veteran filed his claim for service connection in October 2009.  He subsequently submitted lay statements from several observers, including his ex-wife, sister, two daughters, current wife, and a shipmate who served with him during his first period of active duty.  They all described their observations of the Veteran's snoring, cessation of breathing, and gasping for breath during sleep.

The Veteran was afforded a VA examination in January 2013.  Upon review of the claim file and current literature on sleep apnea, as well as examination of the Veteran, the examiner opined that the Veteran's OSA was less likely as not attributable to military service.  The examiner noted that the lay statements were not sufficient to reliably identify sleep apnea.  Further, there were no symptoms of medical evaluations documented in the available STRs regarding sleep apnea, snoring, or any other breathing or sleeping type of abnormality.

The Veteran has a current diagnosis of OSA.  However, there is no probative medical evidence of record supportive of finding an in-service incurrence or a nexus between sleep apnea residuals and an in-service disease or injury.  

While acknowledging the lay statements that the Veteran submitted as evidence that the Veteran had certain symptoms during military service, the Board finds that the Veteran and his observers are not competent to testify with regard to the nature and etiology of his OSA.  In other words, they are not competent to say that what they observed represented OSA or the prodromal signs thereof.  The etiology of OSA is a complex medical question and the Veteran and his observers are not competent to provide medical evidence as to such questions or to provide an opinion as to etiology in this case.  See Jones, supra.

Here, the Board affords significant probative value to the January 2013 VA examiner's opinion.  The record shows the VA examiner reviewed the evidence, to specifically include the service treatment records and VA treatment records reflecting pertinent complaints, and considered the lay statements regarding the Veteran's in-service and post-service symptoms.  The VA examiner also supported the opinion with specific citations to the Veteran's medical history, and specifically noted that the symptoms about which the lay observers wrote did not provide a basis for concluding that sleep apnea started in service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As this is the only medical opinion of record, the Board finds the medical evidence is against a grant of service connection.

Given the foregoing, the Board finds the VA August 2010 medical opinion to be more probative concerning onset of sleep apnea than the lay statements from the Veteran and witnesses, because it is based on medical principles about the disease and application of those principles to the facts of the case, including the in-service observations of the lay witnesses.  The Veteran does not possess any medical expertise he has identified; nor has he cited to any medical literature in support of his contentions. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for sleep apnea.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


